Citation Nr: 0712768	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  96-30 927	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased disability rating for lumbar disc 
disease with lumbosacral strain and arthritis, currently 
evaluated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1965 to 
January 1971.  His awards and decorations include the Combat 
Action Ribbon.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  Jurisdiction over the case was later 
transferred to the RO in Columbia, South Carolina.

The Board remanded the veteran's appeal for further 
evidentiary development in January 2006.


FINDINGS OF FACT

1.  Prior to September 23, 2002, the veteran's lumbar strain 
was not manifested by a severe intervertebral disc syndrome 
with recurring attacks, with intermittent relief. 

2.  Since September 23, 2002, the veteran's lumbar strain has 
not been manifested by incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past twelve months.

3.  Prior to September 26, 2003, the veteran's lumbar strain 
was not manifested by a severe limitation of lumbar motion, 
or a severe lumbosacral strain.

4.  Since September 26, 2003, the veteran's lumbar strain has 
not been manifested by forward flexion of the thoracolumbar 
spine to 30 degrees or less, or by a favorable ankylosis of 
the entire thoracolumbar spine.


CONCLUSIONS OF LAW

1.  Prior to September 23, 2002, the veteran's back disorder 
did not meet the criteria for a disability rating in excess 
of 20 percent for an intervertebral disc syndrome.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.71a, Diagnostic Code 5293 (2002).

2.  Since September 23, 2002, the veteran's back disorder has 
not met the criteria for a disability rating in excess of 20 
percent for an intervertebral disc syndrome.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002 and Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.3, 4.7, 4.10, 
4.71a, Diagnostic Code 5243 (2006).

3.  Prior to September 26, 2003, the veteran did not meet the 
criteria for a disability rating in excess of 20 percent for 
a lumbar strain.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.3, 4.7, 
4.10, 4.27, 4.40, 4.45, 4.71a, Diagnostic Codes 5292, 5295 
(2003).

4.  Since September 26, 2003, the veteran has not met the 
criteria for a disability rating in excess of 20 percent for 
a lumbar strain.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.3, 4.7, 
4.10, 4.27, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

Under 38 U.S.C.A. § 5102, VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability, the degree of disability, and the 
effective date of any disability benefits.  The veteran must 
also be notified to submit all evidence in his possession, 
what specific evidence he is to provide, and what evidence VA 
will attempt to obtain.  

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and, in some cases, affording VA examinations.  
38 U.S.C.A. § 5103A.

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in September 2001 and 
April 2002 correspondence, as well as in the July 2004 
supplemental statement of the case (SSOC), fulfills the 
provisions of 38 U.S.C.A. § 5103(a) save for a failure to 
provide notice of the type of evidence necessary to establish 
an effective date for the disability on appeal.  Thereafter, 
the claim was readjudicated in the December 2006 SSOC.  The 
failure to provide notice of the type of evidence necessary 
to establish an effective date for the disability on appeal 
is harmless because the preponderance of the evidence is 
against the veteran's claim and any question as to this point 
is moot.

Under 38 U.S.C.A. § 5103(a), notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Here, the Board finds that any defect with respect to the 
timing of the notice required was harmless error.  In the 
first instance, the March 1996 rating decision at issue 
predated the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  That 
notwithstanding, although notice was not completely provided 
to the appellant until after the initial adjudication, he was 
not prejudiced.  The content of the September 2001 and April 
2002 correspondence, as well as the July 2004 SSOC, provided 
to the appellant taken together fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  The veteran was 
thereafter afforded every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  The claim was readjudicated in December 2006.  
Hence, the actions taken by VA cured the error in the timing 
of notice.  Further, the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim before adjudication.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to decide this appeal.

To the extent that there was any deficiency in the content of 
the notice to the veteran, the Board notes that VCAA 
notification does not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  Mayfield v. Nicholson, 20 
Vet. App. 537 (2006).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  Hence, VA has 
fulfilled its statutory duties to assist the appellant in the 
prosecution of his claim.  To the extent that VA has failed 
to fulfill any duty to notify and assist the veteran, that 
error is harmless since there is no evidence the error 
reasonably affects the fairness of the adjudication.  ATD 
Corp. v. Lydall, Inc. 159 F.3d 534, 549 (Fed. Cir. 1998).

The Claim

The veteran and his representative contend that the 
claimant's lumbar disc disease with lumbosacral strain and 
arthritis is manifested by symptomatology that warrants the 
assignment of increased ratings.  It is requested that the 
veteran be afforded the benefit of the doubt.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each 
service-connected disability is rated on the basis of 
specific criteria identified by Diagnostic Codes.  38 C.F.R. 
§ 4.27.  Additionally, although regulations require that a 
disability be viewed in relation to its recorded history, 
38 C.F.R. §§ 4.1, 4.2, when assigning a disability rating, it 
is the present level of disability which is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

It is the Board's responsibility to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.

When evaluating loss in range of motion, consideration is 
given to the degree of functional loss caused by pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of 
musculoskeletal disorders rated on the basis of limitation of 
motion requires consideration of functional losses due to 
pain).  In DeLuca, the Court explained that, when the 
pertinent diagnostic criteria provide for a rating on the 
basis of loss of range of motion, determinations regarding 
functional losses are to be "'portray[ed]" (38 C.F.R. 
§ 4.40) in terms of the degree of additional range-of-motion 
loss due to pain on use or during flare-ups."  Id. at 206.

Since the veteran filed his claim there have been a number of 
changes in the criteria for rating musculoskeletal 
disabilities under 38 C.F.R. § 4.71a.  The changes include 
lumbosacral strain under Diagnostic Code 5295, now codified 
as lumbosacral strain at 38 C.F.R. § 4.71a, Diagnostic Code 
5237.  The changes also include intervertebral disc syndrome 
under Diagnostic Code 5293, now codified as intervertebral 
disc syndrome at 38 C.F.R. § 4.71a, Diagnostic Code 5243.  
The new criteria for rating intervertebral disc syndrome 
became effective September 23, 2002.  
 
New regulatory provisions for rating all other back disorders 
became effective September 26, 2003, but these did not change 
the way intervertebral disc syndrome was rated, except for 
renumbering Diagnostic Code 5293 as Diagnostic Code 5243.  
See 68 Fed. Reg. 51454-56 (Aug. 27, 2003).  69 Fed. Reg. 
32449 (June 10, 2004) corrected a clerical error in the 
Federal Register publication of August 27, 2003. 

The SSOC issued in July 2004 notified the veteran of the new 
rating criteria for evaluating lumbosacral strain.  
Accordingly, adjudication of his claim may go forward.  See 
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

As to the claim of entitlement to an increased rating for 
lumbar disc disease with lumbosacral strain and arthritis, 
given the change in law, VA may only apply the old rating 
criteria for an intervertebral disc syndrome for the period 
prior to September 23, 2002, and it may only consider the new 
rating criteria when rating an intervertebral disc syndrome 
for the term beginning on September 23, 2002.  Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).  Likewise, only the 
old rating criteria applies for evaluating a lumbosacral 
strain when considering the period prior to September 26, 
2003, and only the new rating criteria may be considered for 
the term beginning September 26, 2003.  Id.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis due 
to trauma, substantiated by X-ray findings, will be rated as 
degenerative arthritis.  Under 38 C.F.R. § 4.71a, Diagnostic 
Code 5003, degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate Diagnostic Codes for the specific joint 
or joints involved.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  

Under 38 C.F.R. § 4.40, disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
in parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with respect to 
all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.

Additionally, 38 C.F.R. § 4.45 provides as regards to the 
joints that the factors of disability reside in reductions of 
their normal excursion of movements in different planes.  
Inquiry will be directed to these considerations:  (a) Less 
movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.).  
(b) More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.).  (c) 
Weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.).  (d) 
Excess fatigability.  (e) Incoordination, impaired ability to 
execute skilled movements smoothly.  (f) Pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  For the purpose of rating disability from 
arthritis, the knee is considered a major joint.

The evaluation of the same disability under various 
diagnoses, however, is to be avoided.  38 C.F.R. § 4.14 
(2005).  Both the use of manifestations not resulting from 
service-connected disease or injury in establishing the 
service-connected evaluation and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
Id.

An August 1971 rating decision granted service connection for 
a chronic lumbosacral strain, with a non-compensable 
disability rating under 38 C.F.R. § 4.71a, Diagnostic Code 
5295.  A July 1976 RO decision increased the evaluation to 10 
percent.  An August 1995 rating decision reclassified the 
disability as a lumbosacral strain with arthritis and a left 
L5 sensory deficit, and replaced Diagnostic Code 5295 with 
Diagnostic Code 5293; increasing the veteran's disability 
evaluation to 20 percent.  That rating has remained in effect 
since.
 
The March 1996 rating decision is here on appeal. 

As to the claimant's intervertebral disc syndrome under 
Diagnostic Code 5293, for the period prior to September 23, 
2002, the veteran was entitled to a 40 percent rating if the 
intervertebral disc syndrome was manifested by severe 
recurring attacks, with intermittent relief.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002).

With the above criteria in mind, the veteran filed his claim 
for an increased rating on May 26, 1995.  From May 26, 1995, 
to September 22, 2002, pertinent evidence includes six VA 
examinations of his lower back, in July 1995, June 1996, 
March 1997, January 1998, May 2000, and May 2002, as well as 
VA treatment records.  A review of the aforementioned 
evidence reveals complaints and/or treatment for low back 
pain.  Examinations in June 1996, March 1997, and January 
1998 revealed that the veteran had a full range of motion.  A 
moderate limitation of motion was shown in July 1995 and May 
2000, but the record does not show a greater loss of motion.  
Chronic radiating pain was noted in June 1996, and in July 
1995, a slight decrement in sharp/dull discrimination along 
the left L5 nerve root was noted.  Reflexes in July 1995 were 
decreased at the patella.  While medical records generated 
during this time record complaints and/or treatment for low 
back pain, along with reduced motion, radiating pain, and 
numbness, no VA examiner assessed the veteran's 
intervertebral disc syndrome as severe.  More specifically, 
VA examiners found no recurring attacks, with intermittent 
relief.  Accordingly, the veteran was not entitled to more 
than a 20 percent rating for his intervertebral disc syndrome 
under Diagnostic Code 5293, prior to September 23, 2002. 

For the period since September 23, 2002, the veteran is 
entitled to a 40 percent rating under Diagnostic Code 5243 if 
the intervertebral disc syndrome is manifested by 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past twelve 
months.  38 C.F.R. § 4.71a (2006).  An incapacitating episode 
is defined as a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  Id.

The record evidence since September 23, 2002, includes a VA 
examination in November 2006, VA treatment records, and 
private treatment records from the Jackson County Memorial 
Hospital, dated in January 2004.  Notably, however, the 
record dating since September 23, 2002, does not show that a 
physician has ever ordered bed rest due to the veteran's back 
disorder.  Therefore, because the record for the period since 
September 23, 2002, is negative for any evidence of 
physician-ordered bed rest, the claim for an increased rating 
on the basis of intervertebral disc syndrome under Diagnostic 
Code 5243 must be denied.  Id.

As noted above, a generalized rating formula for all other 
back disorders was introduced effective September 26, 2003.  
Prior to September 26, 2003, the veteran was entitled to a 
rating in excess of 20 percent if his lumbar strain was 
manifested by a severe limitation of lumbar motion under 38 
C.F.R. § 4.71a, Diagnostic Code 5292, or by a severe 
lumbosacral strain under 38 C.F.R. § 4.71a, Diagnostic Code 
5295.

For the period prior to September 26, 2003, the pertinent 
record evidence includes the aforementioned six VA 
examinations of his lower back, in July 1995, June 1996, 
March 1997, January 1998, May 2000, and May 2002 , as well as 
VA treatment records.

Initially, the Board notes that there is no suggestion in the 
record that the veteran has a service-connected fractured 
lumbar vertebra.  Furthermore, the service-connected low back 
disorder did not include cord involvement requiring long leg 
braces. Additionally, there is no competent evidence that 
lumbar motion was impossible in the planes of movement, 
hence, there is no evidence of lumbar ankylosis.  
Consequently, an increased schedular rating was not warranted 
for the veteran's service-connected back disorder under 
Diagnostic Codes 5285, 5289.  38 C.F.R. § 4.71a (2003). 

As to limitation of lumbar motion under Diagnostic Code 5292 
and lumbosacral strain under Diagnostic Code 5295, for the 
period prior to September 26, 2003, the veteran has been 
found entitled to a 20 percent disability rating.  The 
medical evidence of record from May 26, 1995, the date the 
veteran filed his claim, until September 26, 2003, does not 
show that he meets the requirements for an increased rating 
under either the schedular criteria or by taking pain into 
consideration.  That is, there is no competent evidence of a 
severe limitation of lumbar motion, or a severe lumbosacral 
strain  38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5292, 
5295 (2003); DeLuca. 

Effective September 26, 2003, the veteran would be entitled 
to an increased rating for his low back disorder if it is 
manifested by forward flexion of the thoracolumbar spine 30 
degrees or less, or if there is favorable ankylosis of the 
entire thoracolumbar spine.  38 C.F.R. § 4.71a (2006).

For the period since September 26, 2003, the pertinent record 
evidence includes a VA examination in November 2006, VA 
treatment records, and private treatment records from the 
Jackson County Memorial Hospital, dated in January 2004.  

The aforementioned clinical records show no evidence of 
spinal ankylosis since September 26, 2003.  Therefore, a 
higher rating cannot be assigned based on ankylosis.   
 
As to whether the back disorder results in thoracolumbar 
forward flexion being reduced to 30 degrees or less, the 
November 2006 VA examination showed forward bending to 90 
degrees.  Therefore, based on this objective clinical 
finding, the veteran's lumbar strain does not result in 
sufficiently reduced limitation of motion to warrant an 
increased rating.  Id.

As to pain on use, the November 2006 VA examiner reported 
that with repetitive flexing and extension of his back, there 
was no additional limitation of range of motion by pain.  
Therefore, because the 90 degrees of forward flexion observed 
by the November 2006 VA examiner took into account functional 
limitation due to pain and other factors identified in 38 
C.F.R. §§ 4.40, 4.45, the Board finds that the forward 
flexion seen on examination is not limited to 30 degrees or 
less.  Indeed, under the new rating criteria, the disability 
must be manifested by a limitation of forward flexion to 30 
degrees or less regardless of whether there is or is not any 
evidence of painful pathology.  
 
Accordingly, entitlement to an increased rating for a lumbar 
strain is denied.



Conclusion

In reaching the above conclusions, the Board has not 
overlooked written statements to the RO by the veteran or his 
representative, or the claimant's statements to VA 
clinicians.  While lay witnesses are competent to describe 
experiences and symptoms that result therefrom, because lay 
persons are not trained in the field of medicine, they are 
not competent to provide medical opinion evidence as to the 
current severity of a disability.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  Therefore, these statements, 
addressing the clinical severity of the claimant's 
disability, are not probative evidence as to the issue on 
appeal.

Finally, the Board considered the doctrine of reasonable 
doubt; however, since the preponderance of the evidence is 
against the claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an increased disability rating for lumbar disc 
disease with lumbosacral strain and arthritis is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


